DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki et al. (JP2003-332313A; Machine translations-European Patent Office and J-Plat Pat) in view of Chiesi et al. (US2014/0103994) or Schachameyer et al. (4685976), Dietze et al. (US2012/0211024) and further in view of Narishige (7622393).
 	It appears that applicant has amended claim 1 to include the limitations of claims 3 and 6. 


 In reference to the preset peak wavelength within a first range when the gas is a first gas, and the preset peak wavelength falls within a second range different from the first range when the gas is a second gas different from the first gas, the skilled artisan would reasonably expect the limitations to be met by Kazuyaki et al for the following reasons.  Specifically, paragraph 27 teaches UV irradiation having a wavelength of 300 nm or less. Paragraph 30 teaches ozone at a wavelength of 185 nm, an oxygen radical wavelength at 254nm, and Xe2 at a wavelength of 172nm.  
Alternatively, the amended limitations are met by the teachings of Chiesi et al. or Schachameyer et al. for the following reasons.  Both references teach different gases have different wavelengths.  Specifically, refer to paragraph 2 of Chiesi et al. and the abstract of Schachameyer et al.   In view of the teachings of Chiesi et al. or Schachameyer et al., the skilled artisan would reasonably expect that the gases chosen to etch polymeric residue of Kazuyaki et al., to have different wavelengths, as function of the chemical property of the gas, and therefore, the examiner considers the amended limitations neither novel nor unobvious.  Furthermore, applicant’s amended claims read broadly on dry etching 
In reference to the chamber equipped with a UV irradiation source configured to irradiate at different wavelengths selectively, refer to paragraphs 59-60, and 63 and Fig. 5.   In reference to the claimed wavelengths, paragraphs 27, 30, 47, teach a wavelength of 300nm or less, wavelengths of 254nm and 280nm to 330nm.   
Kazuyuki et al., in view of Chiesi et al. or Schachameyer et al. teach the invention substantially as claimed with the exception of a plurality of UV lamps, each lamp configured to irradiate at a different present wavelength.  
Dietz et al. teach a method of treating a substrate comprising a plurality of UV lamps 18 (Fig. 5), wherein the second UV lamp may emit radiation in a primarily different wavelength than the first UV lamp (paragraphs 27, 30, 52) and further teaches that the radiation source is determined based on the process requirements being performed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Kazuyuki et al. to include a plurality of UV lamps, as taught by Dietz et al., for purposes of facilitating treatment of the substrate. 
Kazuyuki et al., in view of Chiesi et al. or Schachameyer et al., and Dietz et al., teach dry etching using for example a CF4 gas (paragraph 26) and teaches the wavelengths within the claimed range (paragraphs 27, 30, 47).  Kazuyuki et al., in view of Chiesi et al. or Schachameyer et al. and Dietz et al. fail to teach the claimed gases of C4F6 and C4F8.   
Narishige teaches semiconductor device manufacturing includes plasma etching with etching gases comprising CmFn gases (m, n represents integers of 1 or greater, col. 1, lines 55-65) such as C4F6 and C4F8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the CF4 gas of Kazuyuki et al., with equivalent gases, such as C4F6, C4F8, as taught by Narishige, for purposes of performing the same function of plasma etching the substrate surface.  Specifically, Narishige teaches the claimed gases and Kazuyuki et al. teach the claimed wavelengths.    Additionally, since Chiesi et al. or Schachameyer et al. teach that different gases have different wavelengths, the skilled artisan would reasonably expect the gases of Narishige to have different wavelengths.  Furthermore, since wavelength is the chemical property of the gases, and since the prior art teaches the same gases as the instantly claimed invention, the skilled artisan would reasonably expect the gases of the prior art to have the same claimed wavelengths, absent a showing of criticality and/or unexpected results.  Additionally, the prior art of Dietze et al. teach it is well within the level of the skilled artisan to adjust the radiation sources to include the use of different wavelengths based on the process requirements being performed.  Re claim 2, refer to paragraphs 28, 41, and 47 for example.   
Response to Arguments
  Applicant argues that the prior art of Kazuyuki et al. fail to teach the claimed invention, specifically failing to teach a UV radiation source comprising a plurality lf UV lamps, each lamp configured to irradiate UV rays at different peak wavelengths.  Applicant’s newly amended limitations are cured by the teachings of Dietze et al. for the reasons recited above.    Additionally, applicant’s invention is directed to drying etching using the claimed etchant gases, which are well known in the art.  The prior art also teaches that different gases have different wavelengths, wherein the wavelength is a chemical property of the gas.  The prior art further teaches that various UV lamps having different wavelengths can be used based on the process requirements being performed.  Overall, the examiner finds the instantly claimed invention neither novel nor unobvious for the reasons of record.  It is also noted that the prior art of Fayfield has been withdrawn in view of a better teaching of Dietze.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Helms Jr. et al. teach it is well known to determine the exact wavelength for a given application by those of ordinary skill in the art using routine experimentation.  Kozai et al. and Yan et al. teach using multiple UV lamps.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc